Case 2:21-cr-20441-TGB-APP ECF No. 4, PageID.12 Filed 07/09/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,

                              Case No. 21-cr-20441
                              Hon. TERRENCE G. BERG
 vs.


 HADEER GAPPY,

                      Defendant.
 ___________________________/
 STANLEY J. JANICE, JR.
 U.S. Attorney's Office
 211 W. Fort Street; Suite 2001
 Detroit, MI 48226
 313-226-9100
 Email: lee.janice@usdoj.gov

 SANFORD A. SCHULMAN
 Attorney for Defendant:
        HADEER GAPPY
 500 Griswold Street, Suite 2340
 Detroit, Michigan 48226
 (313) 963-4740
 saschulman@comcast.net
 _______________________________________/

                    APPEARANCE OF RETAINED COUNSEL
                       ON BEHALF OF HADEER GAPPY

       PLEASE ENTER the APPEARANCE of SANFORD A. SCHULMAN as

 Retained Counsel on behalf of HADEER GAPPY, in the regards to the above

 captioned matter now pending in the United States District Court, Eastern District

 of Michigan, Southern Division.




                                         1
Case 2:21-cr-20441-TGB-APP ECF No. 4, PageID.13 Filed 07/09/21 Page 2 of 2




       Kindly forward all notices to the undersigned.



                                  Respectfully submitted,


                                  s/Sanford A. Schulman
                                  SANFORD A. SCHULMAN
                                  Attorney for Defendant:
                                         HADEER GAPPY
                                  500 Griswold Street, Suite 2340
                                  Detroit, Michigan 48226
                                  (313) 963-4740
                                  saschulman@comcast.net

 Date: July 9, 2021




                                         2
